Case: 4:18-cV-01769-CDP Doc. #: 1 Filed: 10/17/18 Page: 1 of 7 Page|D #: 1

UNI'I`ED STATES DISTRICT COUR'I`
EASTERN DISTRICT OF MISSOURI

EASTERN DIVISION
PATRICK R. DOUGHERTY, )
Plaintiff, § Case No.:
vs. § JURY TRIAL DEMANDED
SOUTHWEST AIRLINES CO., g
Defendant. §

PLAINTIFF’S COMPLAlNT FOR DAMAGES

Race Discrimination in Violation of Title VII of the Civil Rights Act of 1964,
as amendcd. 42 U.S.C. 8 200{)(9) et seq.

COMES NOW Plaintiff, Patrick R. Dougherty, by counsel, and for his Complaint against
Defendant, Southwest Airlines Co., states to the Court as follows:

l. That Plaintiff, Patrick R. Dougherty, is, and Was at all times pertinent to this cause
of action herein, a citizen of the United States of America and a resident of St. Charles County,
Missouri.

2. That Defendant, Southwest Airlines Co., is, and was at all times pertinent to this
cause of action herein, a foreign general business-for profit corporation, incorporated in the State
of Texas and having its principal place of business in Dallas, Texas, but licensed and in good
standing to do business in the State of Missouri, With facilities and offices located at Larnbert
International Airport at 10701 Larnbert International Boulevard, St. Louis, Missouri 63145.

3. That jurisdiction over this Complaint is based on Title VII of the Civil Rights Act

of 1964, as amended, 42 U.S.C. § ZOOO(e) et seq.

Case: 4:18-cV-01769-CDP Doc. #: 1 Filed: 10/17/18 Page: 2 of 7 Page|D #: 2

4. That Defendant, Southwest Airlines Co., is an employer within the meaning ofTitle
VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000(e) et seq., in that Defendant,
Southwest Airlines Co., is, and was at all times pertinent to this cause of action herein, engaged in
the commercial airline industiy, an industry affecting commerce, and has employed fifteen (15) or
more employees for every working day in each of twenty (20) or more calendar weeks in the
current and preceding calendar year.

5. That Plaintiff is a white Caucasian.

6. T hat Plaintiff was employed with Defendant, Southwest Airlines Co., for
approximately nine and one-half (9 1/z) years, from September 3, 2008 until he was terminated
from his employment on March 23, 2018.

7. That at the time of his termination of employment, Plaintiff held the title of Ramp
Agent, meaning that he loaded passenger luggage onto planes and unloaded passenger luggage
from planes.

S. That throughout the time in which Plaintiff was employed with Defendant,
Southwest Airlines Co., Plaintiff performed his job satisfactorily

9. That on the morning of March 15, 2018, Plaintiff showed up at work for the day
shift 45 minutes early, as he usually did, in order to get his equipment and to be ready to go to
work when scheduled

10. That Defendant, Southwest Airlines Co., previously issued to its employees a
company memorandum explaining how a tug is to be claimed The memo clearly stated that Ramp
Agents, such as Plaintiff, are to put their belongings in a tug, and then to wrap the steering wheel,
thereby indicating to other Ramp Agents that the tug is taken, whereby other Ramp Agents are to

find another tug.

Case: 4:18-cV-01769-CDP Doc. #: 1 Filed: 10/17/18 Page: 3 of 7 Page|D #: 3

ll. That in claiming his tug, Plaintiff, in full compliance with Defendant’s company
memorandum, put his vest in the tug, wrapped the steering wheel and then went to get a coffee. (If
this were the night shift, the equipment would automatically be matched up to the Ramp Agents,
but on the day shift, all of the Ramp Agents were on their own to get their equipment).

12. That when Plaintiff came back from getting a coffee, his tug was gone.

13. That Plaintiff later found out that his tug had been taken by a co~worker, Isaiah
Carter, another Ramp Agent.

14. That Isaiah Carter is an African American.

15. That if Isaiah Carter had looked at the vest laying on the seat of the tug claimed by
Plaintiff, Mr. Carter would have clearly seen that the vest had Plaintiff’ s name on it. Hence, there
would have been no reason for Mr. Carter to conclude anything other than that this tug had already
been claimed by Plaintiff.

l6. That Isaiah Carter had previously been disciplined for being late for flights, and
warned that further instances of being late would result in further discipline

l7. That because Isaiah Carter was late for work the morning of March 15, 2018, and
had come to work with barely enough time to be ready for his shift, he took the first tug that he
saw that Was not physically occupied by another Ramp Agent and disregarded that this tug had
already been claimed by Plaintiff (in that Plaintiff had put his belongings in the tug and had
wrapped the steering wheel, in full compliance with Defendant’s company memorandum), instead
of walking five (5) minutes to go to the area where the unclaimed tugs Were parked and thereby

claim another tug.

Case: 4:18-cV-01769-CDP Doc. #: 1 Filed: 10/17/18 Page: 4 of 7 Page|D #: 4

18. That when Plaintiff found out that his tug had been taken by Isaiah Carter, Isaiah
Carter and Plaintiff both argued with each other over whose tug it Was and tried to sit on the tug at
the same time, each trying to claim possession of the tug.

19. That although Plaintiff was upset with Isaiah Carter, Plaintiff was not violent or
threatening toward Isaiah Carter.

20. That because Isaiah Carter refused to give up the tug to Plaintiff, even though
Plaintiff’s belongings clearly had already been placed in the tug and the steering wheel clearly had
already been wrapped, Plaintiff, although not calling Isaiah Carter a “bitch”, told Isaiah Carter to
“quit being abitch about this”.

21. That the only witness to this matter was a Zone supervisor, who stated that the
incident involving Isaiah Carter and Plaintiff was “peaceful”, and that it looked as if “they were
just talking it out”.

22. That when Plaintiff realized that a plane, to which he had been assigned, had
arrived, he got off the tug and then went to Defendant’s management

23. That Plaintiff was thereafter terminated from his employment on March 23, 201 8.

24. That although Isaiah Carter and Plaintiff had engaged in similar conduct, Isaiah
Carter was not terminated and, in fact, he received absolutely no discipline whatsoever, not only
for the manner in which he handled this entire matter, including not following Defendant’s
memorandum, but also for the manner in which he dealt with Plaintiff, including being
argumentative and unreasonable

25. That prior to his termination, Plaintiff had received no discipline in his entire nine
and one-half (9 1/:i) years of employment with Defendant, and he had always performed well,

including receiving good performance evaluations.

Case: 4:18-cV-01769-CDP Doc. #: 1 Filed: 10/17/18 Page: 5 of 7 Page|D #: 5

26. That Plaintiff was given no progressive discipline prior to his termination

27. That Plaintiff’s race (white Caucasian) was a motivating factor in Plaintiff being

terminated from his employment, as evidenced by the following facts:

A.

That Defendant, Southwest Airlines Co., did not terminate Isaiah Carter, an
African American, and, in fact, it rendered absolutely no discipline
whatsoever against Isaiah Carter, but Defendant terminated Plaintiff, a
white Caucasian, without giving Plaintiff any progressive discipline
whatsoever, even though both Isaiah Carter and Plaintiff had engaged in
similar conduct with respect to their dealings with each other, and Isaiah
Carter had not followed Defendant’s memorandum with respect to getting
a tug, and he was unreasonable in his dealings with Plaintiff concerning the
tug.

Within a matter of months prior to Plaintiff’s termination, the NAACP had
conducted an investigation into complaints of race discrimination at
Defendant’s St. Louis facility, in particular, whether African American
employees were receiving harsher discipline by Defendant than white
Caucasian employees That as a result of this NAACP investigation,
Defendant over compensated by hiring more African American employees
as compared to white Caucasian employees Furthermore, that as a result
of this NAACP investigation, Defendant, instead of treating both Plaintiff
and Isaiah Carter the same, whether that be to render the same discipline
against both Isaiah Carter and Plaintiff, or whether to not render any

discipline whatsoever against both Isaiah Carter and Plaintiff, over

 

Case: 4:18-cV-01769-CDP Doc. #: 1 Filed: 10/17/18 Page: 6 of 7 Page|D #: 6

compensated by terminating Plaintiff, a white Caucasian, and by not
tenninating Isaiah Carter, an African American, and, in fact, it rendered no
discipline whatsoever against Isaiah Carter, even though both Isaiah Carter
and Plaintiff had engaged in similar conduct with respect to each other.

28. That the conduct of Defendant, Southwest Airlines Co., in terminating Plaintiff
from his employment, was done maliciously, with evil motive or in reckless disregard for the lights
of Plaintiff.

29. That on July 10, 2018, Plaintiff filed a Charge of Discrimination with the St. Louis
District Office of the Equal Employment Opportunity Commission, which was assigned Charge
Number 5 60~2018-022] 8 by the Equal Employment Opportunity Commission, charging
Defendant, Southwest Airlines Co., with race discrimination in violation of Title VII of the Civil
Rights Act of 1964, as amended, 42 U.S.C. § 2000(e) et seq.

30. That the Equal Employment Opportunity Commission issued Plaintiff a “Notice of
Right to Sue”, dated September 28, 2018.

31. That as a proximate result of Defendant, Southwest Airlines Co., terminating
Plaintiff fi'om his employment, Plaintiff sustained, and will continue to sustain, damages consisting
of past and prospective losses in pay and benefits

32. Further, that as a proximate result of Defendant, Southwest Airlines Co., engaging
in the above-referenced conduct, Plaintiff has sustained emotional distress.

WHEREFORE, Plaintiff, Patrick R. Dougherty, prays for judgment in his Complaint
against Defendant, Southwest Airlines Co., for actual, compensatory and punitive damages in a

fair and reasonable amount in excess of Seventy-Five Thousand Dollars ($75,000.00); for his

Case: 4:18-cV-01769-CDP Doc. #: 1 Filed: 10/17/18 Page: 7 of 7 Page|D #: 7

reasonable attorney’s fees incurred herein; for his Court costs and expenses incun‘ed herein; and

for whatever and further relief the Court deems just and proper.

Respectfully submitted,

By: Y/M%\r w

David M. Heimos, #8069
Attorney for Plaintiff

230 S. Bemiston, Suite 1200
Clayton, Missouri 63105

(314) 862-3333 Ext. 17

(314) 862~0605 Facsimile
davidmheimos@heimoslaw.com

